

114 S1750 IS: Civilian Property Realignment Act of 2015
U.S. Senate
2015-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1750IN THE SENATE OF THE UNITED STATESJuly 13, 2015Mr. Warner (for himself, Mr. Blunt, Mr. Portman, Mr. Wicker, Mr. Kirk, Mr. Graham, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo decrease the deficit by realigning, consolidating, disposing, and improving the efficiency of
			 Federal buildings and other civilian real property, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Civilian Property Realignment Act of 2015 or CPRA.
 2.PurposesThe purposes of this Act are— (1)to consolidate the footprint of Federal buildings and facilities;
 (2)to maximize the rate of use of Federal buildings and facilities;
 (3)to reduce the reliance of the Federal Government on leased space;
 (4)to sell or redevelop high-value assets that are underused to obtain the highest and best value for the taxpayer and maximize the return to the taxpayer;
 (5)to reduce the operating and maintenance costs of Federal civilian real properties through the realignment of real properties by consolidating, colocating, and reconfiguring space, and by implementing other operational efficiencies;
 (6)to reduce redundancy, overlap, and costs associated with field offices;
 (7)to create incentives for Federal agencies to achieve greater efficiency in inventories of civilian real property;
 (8)to facilitate and expedite the disposal of unneeded civilian properties; and
 (9)to assist Federal agencies in achieving sustainability goals of the Federal Government by reducing excess space, inventory, and energy consumption, as well as by leveraging new technologies.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of General Services.
			(2)Asset Proceeds
 and Space Management FundThe term Asset Proceeds and Space Management Fund means the Civilian Property Realignment Commission—Asset Proceeds and Space Management Fund established by section 18(c)(1).
 (3)CommissionThe term Commission means the Civilian Property Realignment Commission established by section 4(a)(1).
 (4)DirectorThe term Director means the Director of the Office of Management and Budget.
 (5)DisposalThe term disposal means any action that constitutes the removal of any Federal civilian real property from the Federal inventory, including sale, deed, demolition, or exchange.
			(6)Federal
 agencyThe term Federal agency means— (A)an executive department or independent establishment in the executive branch of the Government; and
 (B)a wholly owned Government corporation.
				(7)Federal civilian
			 real property; civilian real property
				(A)In
 generalThe terms Federal civilian real property and civilian real property mean any Federal real property asset.
 (B)InclusionsThe terms Federal civilian real property and civilian real property include—
 (i)Federal buildings (as defined in section 3301 of title 40, United States Code); and
 (ii)occupied and improved grounds, leased space, or other physical structures under the custody and control of any Federal agency.
 (C)ExclusionsThe terms Federal civilian real property and civilian real property do not include—
 (i)any military installation (as defined in section 2910 of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note; Public Law 101–510));
 (ii)any property that is excepted from the definition of the term property under section 102 of title 40, United States Code;
 (iii)a designated wilderness study area or other areas managed for wilderness characteristics;
 (iv)Indian and native Eskimo property held in trust by the Federal Government as described in section 3301(a)(5)(C)(iii) of title 40, United States Code;
 (v)property operated and maintained by the Tennessee Valley Authority pursuant to the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.);
 (vi)postal property owned by the United States Postal Service; or
 (vii)any property the Director of the Office of Management and Budget excludes for reasons of national security.
					(8)Field
 officeThe term field office means any office of a Federal agency that is not the headquarters office location for the Federal agency.
 (9)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.
			(10)Small business
 concernThe term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632).
			4.Civilian Property
			 Realignment Commission
			(a)Establishment
				(1)In
 generalThere is established an independent commission, to be known as the Civilian Property Realignment Commission.
 (2)DutiesThe Commission shall carry out the duties described in section 6.
				(3)Membership
					(A)In
 generalThe Commission shall be composed of— (i)a Chairperson appointed by the President, by and with the advice and consent of the Senate;
 (ii)2 members appointed by the President;
 (iii)1 member appointed by the Majority Leader of the Senate;
 (iv)1 member appointed by the Minority Leader of the Senate;
 (v)1 member appointed by the Speaker of the House of Representatives; and
 (vi)1 member appointed by the Minority Leader of the House of Representatives.
 (B)TermsThe term for each member of the Commission shall be 10 years.
 (C)VacanciesVacancies on the Commission shall be filled in the same manner in which an original appointment was made.
 (D)QualificationsTo the maximum extent practicable, in selecting individuals for appointment to the Commission, the President, the Majority and Minority Leaders of the Senate, and the Speaker and Minority Leader of the House of Representatives shall ensure the membership of the Commission includes individuals with expertise representative of—
 (i)commercial real estate and redevelopment;
 (ii)government management or operations;
 (iii)community development, including transportation and planning; and
 (iv)historic preservation.
						(4)Conflicts of
 interestNo member of the Commission or staff of a member of the Commission shall participate in developing or issuing a recommendation of the Commission if the member or staff of a member has an economic interest in an entity seeking to acquire any property to be disposed, transferred, consolidated, colocated, reconfigured, or redeveloped under this Act.
				(b)Commission
			 meetings
				(1)Open
 meetingsEach meeting of the Commission, other than meetings in which classified information is to be discussed, shall—
 (A)be open to the public;
 (B)be broadcast on the website established by the Commission under section 6(h);
 (C)be announced in the Federal Register and the Federal website established by the Commission at least 14 calendar days in advance of the meeting; and
 (D)have released before the meeting an agenda and a listing of materials relevant to the topics to be discussed.
					(2)Quorum and
 meetingsOf the members of the Commission— (A)5 members shall constitute a quorum for the purposes of conducting business; and
 (B)3 or more Commission members shall constitute a meeting of the Commission.
					(3)Transparency of
 informationAll the proceedings, information, and deliberations of the Commission shall be open, on request, to the chairperson and the ranking minority party member, and the respective subcommittee chairperson and ranking minority party member, of—
 (A)the Committee on Transportation and Infrastructure of the House of Representatives;
 (B)the Committee on Oversight and Government Reform of the House of Representatives;
 (C)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (D)the Committee on Environment and Public Works of the Senate; and
 (E)the Committees on Appropriations of the House of Representatives and the Senate.
					(4)Government
 Accountability OfficeAll proceedings, information, and deliberations of the Commission shall be open, on request, to the Comptroller General of the United States.
				(c)Compensation and
			 travel expenses
				(1)Compensation
					(A)Rate of pay for
 membersEach member of the Commission, other than the Chairperson, shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Commission.
					(B)Rate of pay for
 chairpersonThe Chairperson of the Commission shall be paid for each day referred to in subparagraph (A) at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level III of the Executive Schedule under section 5314, of title 5, United States Code.
 (2)TravelA member of the Commission shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.
				(d)Executive
			 Director
 (1)AppointmentThe Commission— (A)shall appoint an Executive Director; and
 (B)shall not be required to comply with title 5, United States Code, governing appointments in the competitive service.
					(2)Rate of pay for
 Executive DirectorThe Executive Director shall be paid at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
				(e)Staff
				(1)Additional
 personnelSubject to paragraph (2), the Executive Director, with the approval of the Commission, may appoint and fix the pay of additional personnel.
				(2)Detail employees
 from other agenciesOn request of the Executive Director, the head of any Federal agency may detail any of the personnel of that agency to the Commission to assist the Commission in carrying out the duties of the Commission under this Act.
 (3)QualificationsAppointments shall be made with consideration of a balance of expertise consistent with the qualifications of representatives described in subsection (a)(3)(D).
				(f)Contracting
			 authority
				(1)Experts and
 consultantsSubject to the availability of appropriations, the Commission may procure by contract the temporary or intermittent services of experts and consultants pursuant to section 3109 of title 5, United States Code.
				(2)Space
					(A)In
 generalThe Administrator, in consultation with the Commission, shall identify suitable excess space within the Federal property inventory to house the operations of the Commission.
 (B)LeasingIf no space described in subparagraph (A) is available, the Commission may, notwithstanding section 3317 of title 40, United States Code (as added by section 12(a)), and subject to the availability of appropriations, lease space to house the operations of the Commission.
					(3)Personal
 propertySubject to the availability of appropriations, the Commission may acquire personal property.
				(4)Use of small
 business concernsIn exercising the authority of the Commission under this section and section 5, the Commission shall use, to the maximum extent practicable, small business concerns.
 (g)TerminationThe Commission and the authority of the Commission shall terminate on the date that is 10 years after the date of enactment of this Act.
			5.Development of
			 recommendations for Commission
			(a)Submissions of
 agency information and recommendationsNot later than 120 days after the date of enactment of this Act, and not later than 90 days after the beginning of each fiscal year thereafter, the head of each Federal agency shall submit to the Administrator and the Director a report that includes—
 (1)current data of all Federal civilian real properties owned, leased, or controlled by the respective agency (including all relevant information prescribed by the Administrator and the Director), including data relating to—
 (A)the age and condition of the property;
 (B)operating costs; (C)history of capital expenditures;
 (D)sustainability metrics; (E)number of Federal employees and functions housed in the respective property; and
 (F)square footage (including gross, rentable, and usable square footage); and
 (2)recommendations with respect to the property that include—
 (A)Federal civilian properties that can be disposed, transferred, consolidated, colocated, reconfigured, or redeveloped—
 (i)to reduce the civilian real property inventory;
 (ii)to reduce the operating costs of the Federal Government; and
 (iii)to create the highest value and return for the taxpayer;
 (B)operational efficiencies that may be realized by the Federal Government in the operation and maintenance of Federal civilian real properties;
 (C)opportunities to pursue enhanced use leasing in underused buildings in an effort to realize highest and best use of the buildings for the taxpayers; and
 (D)opportunities to reduce the number of high-value leases in the Federal inventory through relocation to less costly properties.
					(b)Standards and
 criteriaNot later than 60 days after each date specified in subsection (a), subject to subsection (c), the Director, in consultation with the Administrator, shall—
 (1)review agency recommendations submitted pursuant to subsection (a);
 (2)develop consistent standards and criteria against which agency recommendations will be reviewed, which shall be developed taking into consideration—
 (A)the extent to which a Federal building or facility aligns with the current mission of the applicable Federal agency;
 (B)the extent to which there are opportunities to consolidate similar operations across multiple agencies or within agencies;
 (C)the extent and timing of potential costs and savings, including the number of years, beginning with the date of completion of the proposed recommendation;
 (D)the economic impact on State and local communities in the vicinity of the Federal building or facility;
 (E)the extent to which the use rate is being maximized and is consistent with nongovernmental industry standards for the given function or operation;
 (F)the extent to which reliance on leasing for long-term space needs is reduced;
 (G)the extent to which the Federal building or facility could be redeveloped or otherwise used to produce the highest and best value and return for the taxpayer;
 (H)the extent to which the operating and maintenance costs are reduced through consolidating, colocating, and reconfiguring space, and through realizing other operational efficiencies; and
 (I)the extent to which energy consumption is reduced; and
 (3)develop recommendations for the Commission based on those standards and criteria.
				(c)Special rule for
			 use rates
				(1)In
 generalStandards developed by the Director under subsection (b) shall incorporate and apply clear standard use rates consistent throughout each category of space and with nongovernment space use rates.
				(2)Underutilization
 of ratesTo the extent use rates are underutilized by a given agency, the Director shall recommend realignment, colocation, consolidation, or another type of action to improve space use.
				(d)Submission to Commission
				(1)In
 generalThe standards, criteria, and recommendations developed pursuant to subsection (b) shall be—
 (A)submitted to the Commission with all supporting information, data, analyses, and documentation;
 (B)published in the Federal Register; and
 (C)submitted to the committees referred to in section 4(b)(3) and the Comptroller General of the United States.
					(2)Access to
 informationThe Commission shall have access to—
 (A)all information pertaining to the recommendations, including supporting information, data, analyses, and documentation submitted pursuant to subsection (a);
 (B)on request of the Commission to a Federal agency, any additional information pertaining to the properties of the Federal agency; and
 (C)all information in the Federal Real Property Profile.
					6.Duties of
			 Commission
 (a)In generalThe goal of the Commission shall be to identify a total savings to the Federal Government of not less than $9,000,000,000 from the disposal of Federal property under this Act, which may be achieved through activities such as the sale of Federal property and the termination of leases, colocation, maintenance, operations, and security activities.
			(b)Identification
 of property reduction opportunitiesThe Commission shall identify opportunities for the Federal Government to reduce significantly—
 (1)the Federal inventory of civilian real property;
 (2)the costs incurred by the Federal Government in administering that property, including operations, maintenance, and security; and
 (3)the number of high-value leases in the Federal inventory through relocation to less costly properties.
				(c)Identification
			 of high-Value assets
				(1)Identification
 of certain propertiesNot later than 180 days after the date of enactment of this Act, the Commission shall—
 (A)identify for potential sale not fewer than 5 Federal properties that—
 (i)are not on the list of surplus or excess properties as of that date; and
 (ii)each have an anticipated sale price, as determined by the Commission, of not less than $500,000,000; and
 (B)submit a list of the properties so identified to the President and Congress, which shall be—
 (i)treated as a recommendation for the Commission under section 5; and
 (ii)subject to the approval process described in sections 7 and 8.
						(2)Information and
			 data
					(A)In
 generalTo assist the Commission in carrying out paragraph (1), each Federal agency shall provide to the Commission, on request of the Commission, any information and data regarding the properties of the Federal agency.
					(B)Failure to
 complyThe Commission shall notify the committees described in section 4(b)(3) of any failure by any Federal agency to comply with a request of the Commission.
 (3)TransferNot later than 60 days after the date of approval of the list of properties submitted under paragraph (1), each Federal agency with custody, control, or administrative jurisdiction over an identified property shall transfer custody and control of, and administrative jurisdiction over, that property to the Administrator.
 (4)SaleNot later than 120 days after the date of approval of the list of properties submitted under paragraph (1), and notwithstanding any other provision of law (except as provided in section 10(d)), the Administrator shall sell the properties on the list at fair market value, at highest and best use, for cash at auction.
 (5)ProceedsThe proceeds of the sale under paragraph (4) shall be distributed pursuant to subsections (b) and (c) of section 18.
				(6)Prohibition on
 lease-backThe Federal Government may not lease back any property disposed or leased under this subsection.
				(d)Analysis of
 inventoryThe Commission—
 (1)shall carry out an independent analysis of the inventory of Federal civilian real property and the recommendations submitted under section 5;
 (2)shall not be bound or limited by the recommendations; and
 (3)in any case in which the Commission determines that a Federal agency has failed to provide necessary information, data, or adequate recommendations that meet the standards and criteria developed under section 5(b), shall develop such recommendations as the Commission considers to be appropriate based on existing data contained in the Federal Real Property Profile or other relevant information.
				(e)Receipt of
 information and proposalsNotwithstanding any other provision of law, the Commission—
 (1)may receive and consider proposals, information, and other data submitted by State and local officials and the private sector; and
 (2)shall make any such information received publicly available.
				(f)Accounting
 systemThe Commission shall— (1)not later than 120 days after the date of enactment of this Act, develop and implement a system of accounting, to be used to independently evaluate the costs of and returns on the recommendations provided to the Commission under this Act;
 (2)determine which of the recommendations would provide the highest return to the taxpayer; and
 (3)establish a standard performance period for use in carrying out paragraphs (1) and (2).
				(g)Public
			 hearings
				(1)In
 generalAfter reviewing and performing independent analyses of the recommendations received under section 5, the Commission shall conduct public hearings on the recommendations.
 (2)TestimonyAll testimony before the Commission at a public hearing under this subsection shall be presented under oath.
				(h)Reporting of
			 information and recommendations
				(1)In
 generalNot later than 120 days after the date of receipt of recommendations under section 5, and biennially thereafter, the Commission shall, at a minimum, submit to the President, and publicly post on a Federal website maintained by the Commission, a report containing the findings, conclusions, and recommendations of the Commission for the consolidation, exchange, colocation, reconfiguration, lease reductions, sale, and redevelopment of Federal civilian real properties, and for other operational efficiencies, that may be realized in the operation and maintenance of those properties by the Federal Government.
				(2)Consensus in
 majorityThe Commission— (A)shall seek to develop consensus recommendations; but
 (B)if a consensus cannot be obtained, may include in the report under paragraph (1) recommendations that are supported by a majority of the Commission.
					(i)Federal
 websiteThe Commission shall establish and maintain a Federal website for the purpose of making relevant information publically available.
			(j)Review by
 GAOThe Comptroller General of the United States shall submit to Congress and the Commission a report containing a detailed analysis of the recommendations provided by the Commission under subsection (h), including the process used to develop the recommendations.
			7.Review by President
			(a)Review and
 reportThe President shall— (1)on receipt of the recommendations of the Commission under section 6, conduct a review of the recommendations; and
 (2)not later than 30 days after the date of receipt of the recommendations, submit to the Commission and Congress a report that describes the approval or disapproval of the President of the recommendations.
				(b)Approval and
 disapprovalIf the President— (1)approves the recommendations of the Commission, the President shall submit a copy of the recommendations to Congress, together with a certification of the approval;
 (2)disapproves of the recommendations of the Commission, in whole or in part—
 (A)the President shall submit to the Commission and Congress the reasons for the disapproval; and
 (B)not later than 30 days after the date of disapproval, the Commission shall submit to the President and Congress a revised list of recommendations;
 (3)approves the revised recommendations of the Commission submitted under paragraph (2)(B), the President shall submit a copy of the revised recommendations to Congress, together with a certification of the approval; and
 (4)does not submit to Congress an approval and certification in accordance with paragraph (1) or (3) by the date that is 30 days after the date of receipt of the recommendations or revised recommendations, the review process under this section shall terminate until the following year.
				8.Congressional
			 consideration of recommendations
			(a)Definition of
 joint resolutionIn this section, the term joint resolution means only a joint resolution—
 (1)that is introduced during the 10-day period beginning on the date on which the President submits an approval and certification of recommendations to Congress under paragraph (1) or (3) of section 7(b);
 (2)that does not have a preamble;
 (3)the matter after the resolving clause of which is as follows: That Congress disapproves the recommendations of the Civilian Property Realignment Commission as submitted by the President on _________, the blank space being filled in with the appropriate date; and
 (4)the title of which is as follows: A Joint Resolution disapproving the recommendations of the Civilian Property Realignment Commission.
				(b)Resolution of
 disapprovalNot later than 45 days after the date on which the President submits to Congress an approval and certification of recommendations under paragraph (1) or (3) of section 7(b), Congress may enact a joint resolution to disapprove the recommendations of the Commission.
			(c)Computation of
 time periodFor the purposes of this section, the days on which either House of Congress is not in session because of adjournment of more than 3 days to a day certain shall be excluded in the computation of the period of time described in subsection (a)(1).
			(d)Referral
				(1)House of
 RepresentativesA joint resolution that is introduced in the House of Representatives shall be referred to the Committee on Transportation and Infrastructure of the House of Representatives.
 (2)SenateA joint resolution that is introduced in the Senate shall be referred to the Committee on Environment and Public Works of the Senate.
 (e)DischargeIf the committee to which a joint resolution is referred has not reported the joint resolution (or an identical resolution) by the end of the 20-day period beginning on the date on which the President submits the report to Congress under section 7(a)(2)—
 (1)the committee shall be, at the end of that period, discharged from further consideration of the joint resolution; and
 (2)the joint resolution shall be placed on the appropriate calendar of the House involved.
				(f)Consideration
				(1)In
 generalOn or after the third day after the date on which the committee to which a joint resolution is referred has reported, or has been discharged (under subsection (e)) from further consideration of, such a joint resolution, it is in order, regardless of whether a previous motion to the same effect has been disagreed to, for any Member of the respective House to move to proceed to the consideration of the joint resolution.
				(2)Motions
					(A)In
 generalA Member may make a motion described in paragraph (1) only on the date after the calendar day on which the Member announces to the House concerned the intention of the Member to make the motion, except that, in the case of the House of Representatives, the motion may be made without such a prior announcement if the motion is made by direction of the committee to which the joint resolution was referred.
					(B)Privilege;
 amendmentA motion made under paragraph (1) is— (i)highly privileged in the House of Representatives, privileged in the Senate, and not debatable; and
 (ii)not subject to amendment, a motion to postpone, or a motion to proceed to the consideration of other business.
						(C)Other
			 motions
						(i)In
 generalA motion to reconsider the vote by which a motion made under paragraph (1) is agreed to or disagreed to shall not be in order.
 (ii)AgreementIf a motion to proceed to consideration of the joint resolution is agreed to—
 (I)the respective House shall immediately proceed to the consideration of the joint resolution without intervening motion, order, or other business; and
 (II)the joint resolution shall remain the unfinished business of the respective House until disposed of.
							(3)Debate
					(A)In
 generalDebate on a joint resolution and on all debatable motions and appeals in connection with the joint resolution shall be limited to not more than 2 hours, divided equally between those favoring and those opposing the joint resolution.
 (B)AmendmentsAn amendment to the joint resolution is not in order.
					(C)Motion to
 further limit debateA motion further to limit debate on the joint resolution is in order and not debatable.
					(D)Other
 motionsA motion to postpone, to proceed to the consideration of other business, to recommit the joint resolution, or to reconsider the vote by which the resolution is agreed to or disagreed to is not in order.
 (4)VoteImmediately following the conclusion of the debate on a joint resolution and a single quorum call at the conclusion of the debate, if requested in accordance with the rules of the appropriate House, the vote on final passage of the joint resolution shall occur.
				(5)Appeals of
 decisions of ChairAppeals of the decisions of the Chair relating to the application of the rules of the Senate or the House of Representatives, as the case may be, to the procedure relating to a joint resolution shall be decided without debate.
				(g)Consideration by
			 other House
				(1)In
 generalIf, before the passage by a House of Congress of a joint resolution of that House, that House receives from the other House of Congress a joint resolution, the following procedures shall apply:
					(A)No committee
 referralThe joint resolution of the other House shall not be referred to a committee and may not be considered in the House receiving the joint resolution except in the case of final passage as provided in subparagraph (B).
					(B)Resolution
 procedureWith respect to a joint resolution of the House receiving the joint resolution, the procedure in that House shall be the same as if no joint resolution had been received from the other House, but the vote on final passage shall be on the joint resolution of the other House.
					(2)No
 considerationOn disposition of the joint resolution received from the other House, it shall no longer be in order to consider the joint resolution that originated in the receiving House.
				(h)Rules of
 Senate and House of RepresentativesThis section is enacted by Congress—
 (1)as an exercise of the rulemaking power of the Senate and the House of Representatives, respectively, and as such—
 (A)(i)is deemed to be a part of the rules of each House, respectively; but
 (ii)is applicable only with respect to the procedure to be followed in that House in the case of a joint resolution; and
 (B)supersedes other rules only to the extent that this section is inconsistent with those rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
				(i)Failure To pass
 resolution of disapprovalIf Congress fails to pass a joint resolution by the date that is 45 calendar days after the date of submission by the President to Congress of the recommendations of the Commission, each Federal agency shall be required to implement and carry out all of the recommendations of the Commission pursuant to section 9.
			9.Implementation of
			 recommendations of Commission
			(a)Carrying out
			 recommendations
				(1)In
 generalEach Federal agency shall, in consultation with the Administrator—
 (A)on the date specified in section 8(i), immediately begin preparations to carry out the recommendations of the Commission;
 (B)not later than 90 days after the date specified in section 8(i), develop a plan for the implementation of those recommendations, including a timeline with measurable milestones and deadlines;
 (C)not later than 1 year after the date specified in section 8(i), provide an update to the Commission and the Administrator on the plan developed under subparagraph (B); and
 (D)not later than the end of the 3-year period beginning on the date on which the President submits the recommendations of the Commission to Congress, complete implementation of all recommended actions.
 (2)ActionsEach recommended action taken by a Federal agency shall be economically beneficial and cost-neutral or otherwise result in savings to the Federal Government.
 (3)Failure to implement recommendationsIf a Federal agency fails to carry out the plan described in paragraph (1)(B) and implement the recommendations of the Commission within the period described in paragraph (1)(D), the Administrator shall—
 (A)assume the authority of that Federal agency; and (B)implement the recommendations of the Commission for that Federal agency.
					(b)Actions of
 Federal agenciesIn implementing any recommended action relating to any Federal building or facility under this Act, a Federal agency may, in consultation with the Administrator, pursuant to subsection (c), take all such necessary and proper actions, including—
 (1)constructing replacement facilities, performing such other activities, and conducting such advance planning and design as is required to transfer functions from a Federal asset or property to another Federal civilian property;
 (2)providing outplacement assistance to civilian employees employed by any Federal agency at a Federal civilian property impacted by the recommended action; and
 (3)reimbursing other Federal agencies for actions performed at the request of the Commission.
				(c)Necessary and
			 proper actions
				(1)In
 generalIn acting on a recommendation of the Commission, a Federal agency shall—
 (A)act within any authority delegated to the Federal agency; and
 (B)if the Federal agency has not been delegated authority to act on the recommendation, the Federal agency shall work in partnership with the Administrator to carry out the recommendation.
					(2)Actions of
 AdministratorThe Administrator—
 (A)may take such necessary and proper actions, including the sale, conveyance, or exchange of civilian real property, as are required to implement the recommendations of the Commission in accordance with subsection (a); and
 (B)shall enter into and use commission-based contracts for real estate services to assist in carrying out property transactions required by the recommendations of the Commission.
					(d)Discretion of
 Administrator regarding transactionsFor any transaction identified, recommended, or commenced as a result of this Act, any otherwise required legal priority given to, or requirement to enter into, a transaction to convey a Federal civilian real property for less than fair market value, for no consideration at all, or in a transaction that mandates the exclusion of other market participants, shall be at the discretion of the Administrator.
			10.Disposal of real
			 properties
			(a)In
 generalNotwithstanding any other provision of law, any recommendation or commencement of a disposal or realignment of civilian real property shall not be subject to—
 (1)the first section through section 3 of the Act of May 19, 1948 (16 U.S.C. 667b et seq.);
 (2)sections 107 and 317 of title 23, United States Code;
 (3)section 545(b)(8) of title 40, United States Code;
 (4)sections 550, 553, and 554 of title 40, United States Code;
 (5)section 1304(b) of title 40, United States Code;
 (6)section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411);
 (7)section 47151 of title 49, United States Code;
 (8)section 11(d) of the Surplus Property Act of 1944 (50 U.S.C. App. 1622(d));
 (9)any other provision of law authorizing the conveyance of real property under the administrative jurisdiction of the Federal Government for no consideration; or
 (10)any congressional notification requirement (other than that under section 545(e) of title 40, United States Code).
				(b)Continuation of
 certain requirementsNothing in subsection (a) modifies, alters, or amends any other required environmental or historical review, recordkeeping, or notice requirement otherwise applicable to a conveyance of Federal civilian real property.
			(c)Public
			 benefit
				(1)In
 generalFor those properties that the Commission determines should be reviewed for potential use for the homeless or for any other public benefit under a provision of law described in subsection (a), the Commission shall submit to the Secretary, on the same date on which the report of the Commission is submitted to the President under section 6(g), any such information on the building or property that concerns the decision regarding the disposal of the civilian property.
				(2)Action by
 SecretaryNot later than 30 days after the date on which the Commission makes a submission of information under subsection (a), the Secretary shall provide to the Commission a report summarizing a determination of the suitability of the civilian real properties recommended to be disposed as properties appropriate for use in assisting the homeless.
				(3)Notice of
 interestNot later than 60 days after the date on which the Commission submits a report to the President under section 6(g) and the recommendations of the Commission are released to the public, any representatives of the homeless proposing interest in the use of property that the Commission has determined should be reviewed for potential use by the homeless or for any other public benefit under a provision of law described in subsection (a) may submit a notice of interest to the Commission and the Secretary that contains—
 (A)a description of the homeless assistance program that the representative proposes to carry out at the installation;
 (B)an assessment of the need for the program;
 (C)a description of the extent to which the program is or will be coordinated with other homeless assistance programs in the communities in the vicinity of the property;
 (D)a description of the buildings and property that are necessary in order to carry out the program;
 (E)a description of the financial plan, the organization, and the organizational capacity of the representative to carry out the program; and
 (F)an assessment of the time required to commence implementation of the program.
					(4)HUD
 approvalThe Secretary shall— (A)not later than 60 days after the date on which the Commission submits the report to the President under section 6(g), review and certify submissions under this subsection from representatives of the homeless; and
 (B)if more than 1 notice of interest is entered for a property, indicate to the Commission which planned use of the property for the homeless has more merit.
					(5)Interested
			 parties
					(A)In
 generalNot later than 30 days after the date on which the Commission submits the report to the President under section 6(g) and the recommendations of the Commission are publicly released, any parties proposing interest in a property that the Commission has determined should be reviewed for any other public benefit programs described in subsection (a), for a use that is not homeless assistance, may submit a notice of interest to the Commission and to the Federal agency that is otherwise tasked by law to review applications for the public benefit conveyance program under which the party is applying.
 (B)RequirementsA notice of interest under this paragraph shall contain the information otherwise required by the law establishing the public benefit conveyance program.
					(6)Assessment of
			 validity and merit
					(A)In
 generalA Federal agency that has been tasked with reviewing applications for public benefit conveyance programs, and that receives a notice of interest with information pertaining to the certification of the validity of a proposed public benefit conveyance operating under one of the uses under subsection (a) that are not homeless assistance, shall—
 (i)review and certify submissions from parties proposing such future use for the property; and
 (ii)not later than 60 days after the date on which the Commission submits the report to the President under section 6(g), submit to the Commission an assessment of the validity and merits of the information contained in the notice of interest.
						(B)Selection of
 useIf more than 1 notice of interest is entered for a property, the head of the reviewing agency shall indicate to the Commission which planned use of the property has more merit.
					(7)Compilation of
 information and assessmentsThe Commission shall— (A)compile all information and assessments regarding submitted notices of interest about properties; and
 (B)as soon as practicable after the date on which the recommendations of the Commission are required to be implemented by Federal agencies under section 8(i), forward the information and assessments to the Federal agencies that maintain custody and control over the civilian real properties to be disposed for use in implementing the recommendations of the Commission.
					(8)Use of
			 property
					(A)In
 generalIf a property reviewed by the Secretary is determined to be fit for use by the homeless and the Secretary has identified a representative of the homeless whose notice of interest is certified, or, in the event of more than 1 notice of interest on the property, whose notice of interest is determined by the Secretary to have the most merit, the Federal agency maintaining custody or control of the property, in accordance with subsection (a), shall commence conveyance of the property to that representative of the homeless after the date on which the recommendations of the Commission are required to be implemented by Federal agencies under section 8(i).
					(B)Unfit for use;
 no notice of interestIf a property reviewed by the Secretary is determined to be unfit for use by the homeless, or if there is no identified notice of interest on the property by a representative of the homeless, the Federal agency maintaining custody or control of the property shall determine whether—
 (i)there are any parties that have expressed interest in the property for a use described in subsection (a) other than homeless assistance; and
 (ii)any Federal reviewing agency has certified one of those uses.
 (C)ConveyanceIf a Federal agency maintaining custody or control of a property determines that there is an identified notice of interest in the property for a certified use under subparagraph (B), as soon as practicable after the date on which the recommendations of the Commission are required to be implemented by Federal agencies under section 8(i), the Federal agency shall—
 (i)commence conveyance of the property to the party that proposed the certified use; and
 (ii)if more than 1 party has expressed interest in the property—
 (I)select which party shall receive the property; and
 (II)commence conveyance of the property to the party.
							(9)Other options
 for use of propertyIf, after the date on which the recommendations of the Commission are required to be implemented by Federal agencies under section 8(i), a property does not qualify, or there is no interest in a property reviewed, for one of the uses described in subsection (a), a Federal agency may select among any other remaining ways to implement the recommendations of the Commission with respect to the property.
				(d)Environmental
			 considerations
				(1)NEPA
 applicationNothing in this Act shall be construed to modify, alter, or amend the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(2)Disposal or
 realignment of propertyA Federal agency may dispose of or realign property without regard to any provision of law, as described in subsection (a), restricting the use of funds for disposal or realignment of Federal civilian property included in any appropriations or authorization Act.
				(3)Transfer of real
			 property
					(A)In
 generalIn implementing recommendations of the Commission under section 8(i) for properties that have been identified in those recommendations and are in compliance with the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.), including section 120(h) of that Act (42 U.S.C. 9620(h)), a Federal agency may enter into an agreement with any person to transfer real property by deed.
					(B)Additional
			 terms
						(i)In
 generalThe head of the Federal agency disposing of property under this paragraph may require any additional terms and conditions in connection with an agreement authorized by subparagraph (A) as are appropriate to protect the interests of the United States.
						(ii)No effect on
 rights and obligationsAdditional terms and conditions described in clause (i) shall not affect or diminish any right or obligation of a Federal agency under section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).
						(4)Information
 disclosureAs part of an agreement pursuant to this Act, a Federal agency shall disclose to the person to whom property or facilities will be transferred, before entering into any agreement with the person, any information of the Federal agency regarding the environmental restoration, waste management, and environmental compliance activities described in this Act that relate to the property or facilities.
				(e)Construction of
 certain ActsNothing in this section modifies, alters, or amends—
 (1)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); or
 (2)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).
				11.Congressional
 approval of proposed projectsSection 3307(b) of title 40, United States Code, is amended—
 (1)in paragraph (6), by striking and at the end;
 (2)in paragraph (7), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:
				
 (8)a statement of how the proposed project is consistent with section 5(b) of the Civilian Property Realignment Act of 2015;
 (9)for all proposed leases, including operating leases, the amount of the net present value of—
 (A)the total estimated legal obligations of the Federal Government over the life of the contract; and
 (B)the cost of constructing new space; and
 (10)with respect to any prospectus for the construction, alteration, or acquisition of the building or space to be leased, a statement by the Administrator describing the use of life-cycle cost analysis and any increased design, construction, or acquisition costs identified by the analysis that are offset by lower long-term costs..
			12.Limitation of
			 certain leasing authorities
			(a)Limitation on
 certain leasing authoritiesChapter 33 of title 40, United States Code, is amended by adding at the end the following:
				
					3317.Limitation on
				leasing authority of other agencies
						(a)Definition of
 public buildingIn this section, the term public building includes leased space.
						(b)Leasing
				authority
 (1)LimitationNotwithstanding any other provision of law, subject to paragraph (2), no executive agency may lease space for the purposes of a public building, except as provided in section 585 and this chapter.
 (2)ExceptionParagraph (1) shall not apply to the United States Postal Service, the Department of Veterans Affairs, or any property the President excludes for reasons of national security.
 (c)ConstructionNothing in this section— (1)establishes any new authority for an executive agency to enter into a lease; or
 (2)limits the authority of the Administration under section 3314..
			(b)Clerical
 amendmentThe analysis for chapter 33 of title 40, United States Code, is amended by adding at the end the following:
				3317. Limitation on leasing authority of
				other
				agencies..
			13.Implementation
 review by GAONot later than 1 year after the date of enactment of this Act, and annually thereafter, the Comptroller General of the United States shall submit to Congress an annual report that—
 (1)reviews and describes the implementation activities of Federal agencies pursuant to section 9; and
 (2)contains any recommendations of the Comptroller General for the improvement of those implementation activities.
			14.Realignment of
			 real property owned or managed by Bureau of Overseas Building
			 Operations
			(a)List of
 assetsOn an annual basis, the Commission shall identify and compile a list of assets located outside of the United States and the territories of the United States that are owned or managed by the Bureau of Overseas Building Operations of the Department of State that may—
 (1)be sold for proceeds so as to reduce the civilian real property inventory and operating costs of the Federal Government; or
 (2)be otherwise disposed of, transferred, consolidated, colocated, or reconfigured so as to reduce the operating costs of the Federal Government.
				(b)List to
 Secretary of StateThe Commission shall provide each list compiled pursuant to subsection (a) to the Secretary of State.
			(c)Review and
 reportNot later than 90 calendar days after the date of receipt of a list compiled pursuant to subsection (b), the Department of State shall—
 (1)review the list; and
 (2)submit to the Commission a report that includes the conclusions of the review.
				(d)Recommendations
 of certain civilian real property assetsIn accordance with section 6, the Commission may make recommendations involving civilian real property assets described in subsection (a) only if—
 (1)the assets are on the list provided to the Department of State pursuant to this section; and
 (2)the Department of State has submitted a report on the list to the Commission pursuant to subsection (c)(2).
				(e)Removal of
 certain civilian real property transaction assetsIn accordance with section 6, not later than 20 calendar days after the date of submission of the report of the Commission to the President under section 6(g), the Secretary of State may remove any transaction that involves a civilian real property asset described in subsection (a) from the list of recommendations developed under section 6.
			(f)Appeal by
 Secretary of StateNothing in this section restricts the ability of the Secretary of State to appeal to the Director or Commission for funding by the Asset Proceeds and Space Management Fund to support the cost of implementing a recommendation.
			(g)Proceeds
				(1)In
 generalFor the purposes of this Act, proceeds from the disposal of assets described in subsection (a) shall be deposited in the Asset Proceeds and Space Management Fund established under section 18(c).
				(2)Disposal under
 other authorityProceeds from the disposal of assets by the Department of State that are not disposed of pursuant to this Act shall be retained by the Department of State.
				15.Federal Real
			 Property Profile
			(a)Congressional
			 committees
				(1)In
 generalOn the request of the chairperson and ranking member of any committee described in paragraph (2), the Director and the Administrator shall—
 (A)provide access to the Federal Real Property Profile established in accordance with Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management), to that committee; and
 (B)make all information in the Federal Real Property Profile available to that committee.
 (2)CommitteesThe committees referred to in paragraph (1) are—
 (A)the Committee on Transportation and Infrastructure of the House of Representatives;
 (B)the Committee on Oversight and Government Reform of the House of Representatives;
 (C)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (D)the Committee on Environment and Public Works of the Senate; and
 (E)the Committees on Appropriations of the House of Representatives and the Senate.
					(b)Government
 Accountability OfficeOn the request of the Comptroller General, the Director and the Administrator shall—
 (1)provide access to the Federal Real Property Profile established in accordance with Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management), to the Government Accountability Office; and
 (2)make all information in the Federal Real Property Profile available to the Government Accountability Office.
				(c)Congressional
 Research ServiceOn request of the Director of the Congressional Research Service, the Director and the Administrator shall—
 (1)provide access to the Federal Real Property Profile established in accordance with Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management), to the Congressional Research Service; and
 (2)make all information in the Federal Real Property Profile available to the Congressional Research Service.
				(d)Congressional
 Budget OfficeOn request of the Director of the Congressional Budget Office, the Director and the Administrator shall—
 (1)provide access to the Federal Real Property Profile established in accordance with Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management), to the Congressional Budget Office; and
 (2)make all information in the Federal Real Property Profile available to the Congressional Budget Office.
 (e)CommissionOn request of the Chairperson of the Commission, the Director and Administrator shall—
 (1)provide access to the Federal Real Property Profile established in accordance with Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management), to the Commission; and
 (2)make all information in the Federal Real Property Profile available to the Commission.
 (f)Real Property Profile improvementsIn carrying out the duties of the Administrator relating to maintaining the Federal Real Property Profile established in accordance with Executive Order 13327 (40 U.S.C. 121 note; relating to Federal real property asset management), the Administrator shall ensure that the data collected and reported from each Federal agency includes—
 (1)the age and condition of the property; (2)the size of the property, expressed in square footage and acreage;
 (3)the geographical location of the property, including an address and description; (4)the extent to which the property is being utilized;
 (5)the actual annual operating costs associated with the property; (6)the total cost of capital expenditures associated with the property;
 (7)sustainability metrics associated with the property; (8)the number of Federal employees and functions housed at the property;
 (9)the extent to which the mission of the Federal agency is dependent on the property; and (10)the estimated amount of capital expenditures projected to maintain and operate the property for each of the 5 calendar years after the date of enactment of this Act.
				16.Excess
			 property
			(a)In
 generalExcept as provided in subsection (b), not later than 3 years after the date of enactment of this Act, each Federal agency shall dispose, transfer, exchange, consolidate, colocate, reconfigure, or redevelop any property that, on the date of enactment of this Act, is—
 (1)excess property (as defined in section 102 of title 40, United States Code); and
 (2)under the control of that Federal agency.
				(b)Exceptions
				(1)In
 generalSubsection (a) shall not apply to any property, if the Federal agency in control of the property submits a report to each committee described in paragraph (2) that—
 (A)identifies the property; and (B)states the reasons the Federal agency is not able to carry out subsection (a) with respect to that property.
 (2)CommitteesThe committees referred to under paragraph (1) are—
 (A)the Committee on Transportation and Infrastructure of the House of Representatives;
 (B)the Committee on Oversight and Government Reform of the House of Representatives;
 (C)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (D)the Committee on Environment and Public Works of the Senate; and
 (E)the Committees on Appropriations of the House of Representatives and the Senate.
					17.Preclusion of
 judicial reviewThe following actions shall not be subject to judicial review:
 (1)An action of the Commission under section 6.
 (2)An action of the President under section 7.
 (3)An action of the Commission, the Secretary, or a Federal agency under section 10(c).
			18.Funding
			(a)Salaries and
			 expenses account
 (1)EstablishmentThere is established in the Treasury an account, to be known as the Civilian Property Realignment Commission—Salaries and Expenses account, consisting of—
 (A)the amounts deposited in the account under subsection (c)(1); and (B)such amounts as are provided in appropriations Acts for those necessary payments for salaries and other administrative expenses of the Commission.
					(2)No
 appropriationsIf no amounts are appropriated for the salaries and expenses of the Commission for a fiscal year, the Director may support the activities of the Commission under this Act for the fiscal year if the Director, in consultation with the Administrator, approves a transfer to the Commission of amounts from the Asset Proceeds and Space Management Fund established under subsection (b)(1).
				(b)Asset Proceeds
			 and Space Management Fund
 (1)EstablishmentThere is established within the Federal Buildings Fund established by section 592 of title 40, United States Code, a fund to be known as the Civilian Property Realignment Commission—Asset Proceeds and Space Management Fund, which shall be used solely for the purposes of carrying out actions pursuant to recommendations of the Commission approved under section 8.
				(2)Types of funds
 depositedNotwithstanding section 3307 of title 40, United States Code, the fund established under paragraph (1) shall consist of—
 (A)such amounts as are provided in appropriations Acts, to remain available until expended, for the consolidation, colocation, exchange, redevelopment, reconfiguration of space and other actions recommended by the Commission for Federal agencies;
 (B)the proceeds received from each civilian real property action taken pursuant to a recommendation of the Commission under section 9; and
 (C)any funds made available to a Federal agency in an appropriations Act for the costs of administering civilian real property, including operations, maintenance, and security not expended because of any savings in those costs resulting from implementing a recommendation of the Commission under section 9.
					(3)Availability of
 amountsThe amounts deposited in the fund established under paragraph (1) shall remain available until expended.
				(4)Transfer of
			 proceeds
					(A)In
 generalThe Commission, in carrying out the duties of the Commission and with the consent of the Administrator, may transfer from the fund established under paragraph (1) to a Federal agency such amounts as are necessary from the proceeds described in paragraph (2)(B) to cover costs associated with implementing the recommendations of the Commission under section 9.
					(B)Types of
 costsThe costs described in subparagraph (A) shall include any costs associated with—
 (i)sales transactions;
 (ii)transferring functions from a Federal asset or property to another Federal civilian property, including construction, constructing replacement facilities, conducting advance planning, and design;
 (iii)colocation, redevelopment, disposal, and reconfiguration of space; and
 (iv)any other action recommended by the Commission for a Federal agency.
						(5)Net
			 proceeds
					(A)Definition of
 net proceedsIn this paragraph, the term net proceeds means difference between—
 (i)the proceeds described in paragraph (2)(B); and
 (ii)the amounts transferred under paragraph (4).
 (B)DepositThe Administrator shall determine the proportion of the net proceeds that are deposited in the general fund of the Treasury and the Civilian Property Realignment Commission—Asset Proceeds and Space Management Fund for a fiscal year, except that, of the total amount of net proceeds for a fiscal year, the general fund of the Treasury shall receive—
 (i)100 percent of all proceeds described in paragraph (2)(B) for the fiscal year until such date as the total amount of those proceeds for the fiscal year exceeds $50,000,000; and
 (ii)not less than 80 percent of the net proceeds thereafter for the fiscal year.
 (c)Initial fundingNotwithstanding any other provision of law, not later than 30 days after the date of enactment of this Act, the Administrator shall transfer from the Federal Buildings Fund established under section 592 of title 40, United States Code—
 (1)$20,000,000, to the Civilian Property Realignment Commission—Salaries and Expenses account established under subsection (a)(1), to remain available until expended, for salaries and expenses of the Commission; and
 (2)$62,000,000, to the Civilian Property Realignment Commission—Asset Proceeds and Space Management Fund established under subsection (b)(1), to remain available until expended, for use in carrying out activities relating to the implementation of the recommendations of the Commission.
				19.Consideration
 of life-cycle cost requiredSection 3305 of title 40, United States Code, is amended by adding at the end the following:
			
				(d)Consideration
				of life-Cycle cost required
 (1)DefinitionsIn this subsection:
						(A)Life-cycle
 costThe term life-cycle cost means the sum of the following costs, as estimated for the lifetime of a building:
 (i)Investment costs.
 (ii)Capital costs.
 (iii)Installation costs.
 (iv)Energy costs.
 (v)Operating costs.
 (vi)Maintenance costs.
 (vii)Replacement costs.
							(B)Lifetime of a
 buildingThe term lifetime of a building means, with respect to a building, the greater of—
 (i)the period of time during which the building is projected to be used; or
 (ii)50 years. (2)RequirementThe Administrator shall ensure that the life-cycle cost of a public building is considered in the construction or lease of a public building described in paragraph (3).
					(3)Federal public
 buildings subject to requirementA public building is subject to the requirement under paragraph (2) if—
 (A)construction or lease of the building begins after the date of the enactment of the Civilian Property Realignment Act of 2015;
 (B)the estimated construction costs of the building exceed $1,000,000;
 (C)in the case of a lease, the square footage of the property is more than 25,000 square feet; and
 (D)Federal funding comprises more than 50 percent of the funding for the estimated construction or lease costs of the building..